DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 16/291,141 and 62/637,902, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   The prior-filed applications fail to provide support for calculating a manifold air pressure voltage based on an adjusted manifold air pressure.  Accordingly, claims 1-5 are not entitled to the benefit of the prior applications.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: adjusted voltage output 2.7b. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2.10.  
The drawings are objected to because they do not correspond to the specification.  See 2.8, 2.9, and 2.10 on Figure 10 and pages 29-30 of the specification.   It is suggested to change “2.7b” on page 29 of the specification to 2.8, “2.8” on page 29 of the specification to 2.9, and “2.9” on page 29 of the specification to 2.10 to remedy all of the objections to the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  Regarding claim 3, line 2, “Read” should not be capitalized.  Regarding claim 4, line 2, “Adjust” should not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites receiving a manifold air pressure signal, calculating a manifold air pressure, calculating an expected manifold air pressure, adjusting the calculated manifold air pressure, calculating a manifold air pressure voltage, and sending the calculated manifold air pressure voltage to an engine control module.   The “receiving” step is mere data gathering which amounts to insignificant extra-solution activity.  See MPEP 2106.05(g).  Additionally, a person can mentally receive a manifold air pressure signal from a manifold air pressure sensor by viewing an output reading of the sensor.  The “calculating” and “adjusting” steps as drafted, are processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind.  For example, calculating and adjusting a calculation encompasses a person performing a mental calculation.  Regarding the step of sending the calculated manifold air pressure voltage to an engine control module, the claim provides no specifics on how the engine control module uses the calculated manifold air pressure voltage such that this step encompasses insignificant post-solution activity.  See MPEP 2106.04 (d) I and 2106.05(g).  Accordingly, the claims recite an abstract idea.  
This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  In particular, the claim only recites generic computer components (controller) at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (controller) amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Similar interpretation applies to claims 3-5. The claims are not patent eligible.
 The examiner would like to point out that claim 2 is not rejected under 35 U.S.C. 101 because controlling a switch to prevent the manifold air pressure signal from reaching the engine control module cannot be performed by the mind.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is indefinite for lacking a transitional phrase.  It is unclear what portions of the claim the applicant intends as the preamble and the body of the claim.  It is unclear what structure the dual fuel controller includes and if open or closed claim language is intended.  See MPEP 2111.03.  It is suggested to change “controller configured to” in line 1 of claim 1 to controller comprising programming configured to to remedy this rejection.
 Regarding claim 3, line 2, it is unclear if “a manifold air pressure calculated by the engine control module” is the same calculated manifold air pressure recited in line 3 of claim 1.
Regarding claim 4, “Adjust the further adjust” is indefinite.   It is unclear which value is adjusted.
Regarding claim 4, line 2, it is unclear if the calculated manifold air pressure is the same value as the manifold air pressure calculated by the engine control module recited in lines 2-3 of the claim.   It is presumed the manifold air pressure calculated in line 3 of claim 1 and the manifold air pressure calculated by the engine control module in line 2 of claim 3 are different calculations.  It is suggested to add a modifier (such as “first,” “second,” “emulated,” etc.) to at least one of the calculations to distinguish them from each other.

Additional Subject Matter
Claims 1-5 are not rejected under art; however, they are rejected under 35 USC 101 and/or 35 U.S.C. 112(b) and are therefore not allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Bowling et al. (US 2010/0126260 A1), Stevens (US 2013/0319377 A1), and Mun (KR 100753395 B1) which all disclose a state of the art for utilizing manifold air pressure voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746